—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 28, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant left his employment as a billing secretary for a law firm without good cause. The record establishes that claimant received a poor performance evaluation and was informed that if his work did not improve within 30 days he would be discharged. Claimant quit, asserting that he was constructively discharged given that the evaluation was unjustified and there was an anticipation of layoffs within the firm. It is well settled that neither criticism from a supervisor regarding a claimant’s job performance (see Matter of Soto [Commissioner of Labor], 257 AD2d 908, 908 [1999]) nor quitting in anticipation of discharge (see Matter of Rugelis [Sweeney], 248 AD2d 784, 784 [1998]) constitutes good cause for leaving employment. Inasmuch as continuing work was available to claimant, we find no reason to disturb the Board’s decision.
Mercure, J.P., Peters, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.